                                 Case 2:20-cv-08764-VAP-JEM Document 17 Filed 03/02/21 Page 1 of 1 Page ID #:109


                                                                                                             JS-6
                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Brian Whitaker,
                                  6                                                  2:20-cv-08764-VAP-JEMx
                                                           Plaintiff,
                                  7                        v.                                     JUDGMENT
                                  8      Premium Outlet Partners L.P., et al.,
                                  9                        Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14         Pursuant to the Order Granting Defendants’ Motion to Dismiss, IT IS
                                 15   ORDERED AND ADJUDGED that Plaintiff’s Complaint is DISMISSED
                                 16   WITHOUT PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18   IT IS SO ORDERED.
                                 19
                                 20
                                         Dated:     3/2/21
                                 21                                                          Virginia A. Phillips
                                 22                                                      United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                                 1
